DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 03/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of longitudinal sections connected by removable joints” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “outward sections” in ll. 6 is indefinite, in context, since it cannot be discerned with reference to what structure are the U-tubes “outward”. Are the “outward sections” extending from a specific component or are the “outward sections” outward relative to . For Examination purposes and in accordance with the specification and drawings, “outward sections” will be interpreted as –sections--.
Regarding Claim 1, the limitation “can be passed” in ll. 13 is indefinite, in context, since it cannot be discerned if the aforementioned limitations are implied or denote a structural aspect of the invention. For Examination purposes and in accordance with the specification and drawings, “can be passed” will be interpreted as – is passed --.
Regarding Claim 13, the limitation “natural circulation” in ll. 2 is indefinite, in context, since it cannot be discerned what is natural about the circulation. For Examination purposes and in accordance with the specification and drawings, “natural circulation” will be interpreted as – circulation --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl (US PG Pub. 2005/0284606) hereinafter referred to as Stahl.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Inner Shell)][AltContent: arrow][AltContent: textbox (First Inner Shell)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Tube Bundle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Tube Bundle)][AltContent: arrow][AltContent: textbox (Outer Shell)][AltContent: arrow]
    PNG
    media_image1.png
    633
    420
    media_image1.png
    Greyscale

Stahl Figure 1
Regarding Claim 1, Stahl discloses a shell and tube heat exchanger apparatus comprising: 
an outer shell (shown in annotated figure 1), a first tube bundle (shown in annotated figure 1) and a second tube bundle (shown in annotated figure 1) coaxial with each other (shown in annotated figure 1), wherein: 
the tubes of said first tube bundle are straight (shown in annotated figure 1, wherein the first tube bundle comprises the center straight tubes); 
said second tube bundle is arranged externally around the first tube bundle (shown in annotated figure 1), and the tubes of said second bundle are U tubes comprising straight outward sections and straight return sections which are parallel to the tubes of the first bundle (shown in annotated figure 1, wherein the second tube bundle comprises the tubes that allow for the transfer of fluid upward and then downward);
the apparatus comprises a first inner shell and a second inner shell, 
said first inner shell surrounds said first tube bundle and is arranged between said first tube bundle and said second tube bundle (shown in annotated figure 1); 
said second inner shell surrounds said second tube bundle and is arranged between said second tube bundle and said outer shell (shown in annotated figure 1);
said first and second tube bundles form a single tube side of the apparatus, which can be passed through by a fluid (shown in figure 1, wherein the working fluid travels through the annotated tubular configuration); 
the apparatus comprises first inlet and outlet interfaces for a first fluid circulating in the shell side on the outside of the tubes of said first and second tube bundles (shown in figure 1, wherein fluid is allowed to enter the outside shell and pass over the tubular configuration prior to exiting the heat exchanger), and second inlet and outlet interfaces for a second fluid circulating in said tube side (shown in figure 1, wherein fluid is allowed to enter the tubular configuration prior to exiting the heat exchanger); 
the apparatus is configured such that: 
the first fluid flows along the shell side passing in sequence through a first space enclosed by the first inner shell and a second space defined between the first inner shell and the second inner shell (shown in annotated figure 1); 
the second fluid flows along the tube side passing, in sequence, first through the second tube bundle and then through the first tube bundle (shown in annotated figure 1).
Regarding Claim 3, Stahl further discloses at least one of the first inner shell and the second inner shell cooperates structurally with at least one tube bundle, resting against at least one baffle of said tube bundle (shown in figure 1, wherein the annotated tubes pass through multiple baffles (7-10) within the heat exchanger).
Regarding Claim 4, Stahl further discloses an inlet for said first fluid communicating with the space defined by the first inner shell inside which the first tube bundle is housed (shown in figure 1), and said first inner shell comprises passages able to distribute said first fluid in the interspace between the first and second inner shells (shown in annotated figure 1, wherein the working fluid is allowed to pass through the shell in order to flow towards the annotated second inner shell), the second tube bundle being housed in this interspace such that the first fluid runs over the first tube bundle and the second tube bundle in sequence (shown in annotated figure 1).
Regarding Claim 5, Stahl further discloses the first tube bundle and the second tube bundle operate respectively as boiler and as preheater of the second fluid, the second fluid flowing out from the first tube bundle at least partially evaporated.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the first tube bundle and the second tube bundle operate respectively as boiler and as preheater of the second fluid, the second fluid flowing out from the first tube bundle at least partially evaporated”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 6, Stahl further discloses a plurality of chambers for collecting and distributing the second fluid, arranged so as to: 
distribute said second fluid (working fluid traveling through the tubular configuration), entering the apparatus, into said second tube bundle (shown in annotated figure 1); 
collect the second fluid flowing out from the second tube bundle and distribute it in the first tube bundle (shown in annotated figure 1); 
collect the at least partially evaporated fluid (see intended use analysis below) flowing out from the second tube bundle (shown in annotated figure 1); 
separate the steam phase from the liquid phase in said outgoing fluid (shown in annotated figure 1, wherein any evaporated working fluid would separate from the liquid working fluid to some extent within the chamber);
reintroduce the liquid phase inside the second tube bundle (shown in annotated figure 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “at least partially evaporated fluid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US PG Pub. 2005/0284606) as applied in Claims 1 and 3-6 above in view of Rizzi (US PG Pub. 20160273845) hereinafter referred to as Rizzi.
Regarding Claim 2, Stahl fails to disclose at least one of the first inner shell and the second inner shell comprises a plurality of longitudinal sections connected by removable joints.
Rizzi, also drawn to a shell and tube heat exchanger, teaches a shell comprises a plurality of longitudinal sections (16.1 and 16.2) connected by removable (any joint is removable to some degree through various fabrication techniques such as cutting) joints (shown in figure 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Stahl with a shell comprising a plurality of longitudinal sections connected by joints, as taught by Rizzi, the motivation being to fabricate the heat exchanger in sections allowing for easier transport of components and assembly while minimizing maintenance time/resources.         
Alternately, Stahl discloses the claimed invention except for at least one of the first inner shell and the second inner shell comprises a plurality of longitudinal sections connected by removable joints. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have an inner shell comprising a plurality of longitudinal sections connected by removable joints, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763